             Case 3:19-cr-00486-CRB Document 52 Filed 10/29/20 Page 1 of 3



 1   Marc X. Carlos (CA SBN 132987)
 2   MARC CARLOS LAW, APC
     424 “F” Street, Suite 205
 3
     San Diego, CA 92101
 4   Telephone: (619) 702-3226
     Facsimile: (619) 702-5415
 5
     Attorney for Defendant Robert Rowen
 6

 7
     Sandeep Singh (CSB 321995)
     StoneBridge Counsel
 8   1990 N. California Blvd., Suite 830
 9   Walnut Creek, CA 94596
     Ph: (925) 255-0121
10
     Fax: (925) 322-6216
11   Attorney for Defendant TERESA SU
12
                         UNITED STATES DISTRICT COURT
13
                      NORTHERN DISTRICT OF CALIFORNIA
14

15                            SAN FRANCISCO DIVISION
16
                        (HONORABLE CHARLES R. BREYER)
17

18   UNITED STATES OF AMERICA,                Case No.: 19CR486-CRB
19               Plaintiff,
20                                            JOINT STIPULATION TO
     ROBERT ROWEN AND TERESA SU,              MODIFY RELEASE CONDITIONS
21
                                              TO PERMIT TRAVEL FROM
22
                 Defendant                    NOVEMBER 22 THROUGH
                                              NOVEMBER 28, 2020
23

24         IT IS HEREBY STIPULATED AND AGREED between the plaintiff,
25
     UNITED STATES OF AMERICA, by and through its counsel, David L. Anderson,
26

27   United States Attorney, Cynthia Stier, Assistant United States Attorney, and
28   JOINT STIPULATION TO MODIFY RELEASE CONDITIONS TO PERMIT TRAVEL FROM NOVEMBER 22
     THROUGH NOVEMBER 28, 2020           PAGE |1
             Case 3:19-cr-00486-CRB Document 52 Filed 10/29/20 Page 2 of 3



 1   defendants ROBERT ROWEN and TERESA SU, by and through their counsels,
 2
     Marc X. Carlos, and Sandeep Singh that this Court may allow Mr. Robert Rowen
 3

 4   and Mrs. Teresa Su to travel for the week of Thanksgiving from November 22
 5
     through November 28, 2020. Travel will be by plane via Alaska Airlines. Travel
 6

 7
     itinerary is as follows: November 22, 2020 travel to Coronado, CA to visit with Mr.

 8   Rowen’s brother and severely ill sister-in-law. Mr. Rowen and Mrs. Su will stay at
 9
     Lowes Hotel Coronado, Coronado, CA 92118. Monday, November 23rd through
10

11   November 25th they will travel to Newport Beach and stay with Mr. Rowen’s sister.
12
     Mr. Rowen’s sister is also their eye doctor who will be examining them for current
13

14
     eye issues. On November 26 through November 27, 2020 they will travel to

15   Valencia, CA to spend Thanksgiving with Mrs. Su’s sister who is ill with cancer.
16
     Mr. Rowen and Ms. Su will return to Santa Rosa on November 28, 2020.
17

18         Assistant United States Attorney Cynthia Stier and Pretrial Service Officer
19
     Bradley Wilson have been notified of this request and both parties have no
20

21
     opposition to this request.

22   ///
23
     ///
24

25   ///
26
     ///
27

28   JOINT STIPULATION TO MODIFY RELEASE CONDITIONS TO PERMIT TRAVEL FROM NOVEMBER 22
     THROUGH NOVEMBER 28, 2020           PAGE |2
             Case 3:19-cr-00486-CRB Document 52 Filed 10/29/20 Page 3 of 3



 1         IT IS SO STIPULATED AND AGREED.
 2

 3

 4
     Date: 10/29/2020                           /s/Marc X. Carlos
                                                MARC X. CARLOS
 5                                              Attorney for ROBERT ROWEN
 6
     Date: 10/29/2020                           /s/Sandeep Singh
 7
                                                SANDEEP SINGH
 8                                              Attorney for TERESA SU
 9
     Date: 10/29/2020                           /s/Cynthia Stier
10                                              CYNTHIA STIER
11
                                                Assistant U.S. Attorney

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   JOINT STIPULATION TO MODIFY RELEASE CONDITIONS TO PERMIT TRAVEL FROM NOVEMBER 22
     THROUGH NOVEMBER 28, 2020           PAGE |3
